I am constrained to dissent from the judgment of the majority of the court, which ordered a reversal of the judgment of the common pleas court. The order of the common pleas court was a dismissal of the petition on the ground of noncompliance with a former order of the same court to make the petition definite and certain. The plaintiff's amended petition contained the following allegations: "Your petitioner, as such Superintendent of Banks, further says that from a proper accounting, he has ascertained that the assets of said bank, plus the *Page 270 
full amount which could be realized by reason of the double liability of the stockholders, will not be sufficient to pay its liabilities in full, and it is therefore necessary to collect the full amount of the superadded double liability on said shares of stock to apply upon the payment of said obligations."
It was claimed by the defendants that the amended petition did not comply with the previous order of the court, and therefore on February 6 the defendants again moved for an order:
"1. Requiring the plaintiff to make his amended petition definite and certain by stating the amount and nature of the assets and liabilities of the Merchants Trust  Savings Bank.
"2. Requiring plaintiff to make his amended petition definite and certain by stating the amount and nature of the claims, demands and accounts receivable, if any, belonging to the Merchants Trust  Savings Bank, which remain unliquidated.
"3. Requiring plaintiff to make his amended petition definite and certain by stating the nature of the accounting of the assets and liabilities of the Merchants Trust  Savings Bank, and the date on which said accounting was had."
On March 4 the above motion to make definite and certain was sustained by the court of common pleas, to which exception was taken. Later the common pleas court made an entry as follows: "It appearing to the court that the plaintiff does not desire to plead further as to defendants Joseph Spivack and Adolph Weinberger, and as to defendants Dorothy Selman and Henry Pollock, it is ordered, adjudged and decreed that plaintiff's amended petition be dismissed as to the above-named defendants at plaintiff's costs, to all of which plaintiff excepts."
The majority opinion holds that the mere allegation "that from a proper accounting the superintendent of banks has ascertained that the assets of this bank, *Page 271 
plus the full amount which could be realized by reason of the double liability, will not be sufficient to pay the liabilities in full, and it is therefore necessary to collect the full amount of the superadded double liability" on said shares of stock, to be applied upon the payment of said obligation, is in itself sufficient, and that the rest is a matter of proof, when the matter comes before the court for trial upon the merits.
While it may be true that the motion to make definite and certain, as it is worded, is too broad, and enters into some phases of the evidence, yet it seems to me that the least that the petitioner should be required to do is to set forth the total of the liabilities and the total of the assets, so that there will be contained in the petition not a mere opinion or conclusion of the superintendent of banks, but basic facts upon which such opinion is founded. Had the plaintiff complied with the order of the court to make the petition more definite and certain, to the extent of setting forth such totals, the common pleas court would then be without authority to dismiss the petition for noncompliance.
It appearing, however, that the plaintiff refused to comply in any respect with such order of the court, even to the extent of setting forth the total amount of liabilities, and the total amount of assets, the trial court was without choice to do anything but dismiss the plaintiff's petition.
In my opinion, the judgment of the common pleas court, for the reasons above stated, should be affirmed. *Page 272